I concur in the majority's conclusion that appellant's second assignment of error be sustained.
Appellee's concerns about imposing obligations on it to "research all of the corresponding cases" and so advise appellant may have merit in other stages of the proceedings. They are, however, unpersuasive here, where the notice is *Page 598 
designed to, and must be sufficient to, "enable the recipient to determine what he must do to prevent the deprivation of his interest." In re Estate of Wolff v. Weston Town Bd. (1990), 457 N.W.2d 510,513, citing Goldberg v. Kelly (1970), 397 U.S. 254, 267-268,90 S.Ct. 1011. Although appellant's retaining legal counsel may have assisted his interpreting the notice, which was premised on the language of the statute, appellant was not required to obtain counsel to interpret the notice that advised him of what he must do to engage in the hearing process before the board. Because the notice was insufficient to accomplish its purpose, I concur in the majority sustaining the second assignment of error. I further concur in its resolution of the first and third assignments of error.